Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

No. 18-BG-1346

IN RE CHARLES L. TOBIAS
                                                            2018 DDN 327
A Member of the Bar of the
District of Columbia Court of Appeals

Bar Registration No. 417437


BEFORE: Glickman, Associate Judge, and Nebeker and Fisher,  Senior Judges.


                                 ORDER
                          (FILED— November 19, 2020)

       On consideration of the certified order of the Court of Appeals of Maryland
disbarring respondent by consent from the practice of law in that jurisdiction;
this court’s January 23, 2019, order suspending respondent pending resolution of
this matter and directing him to show cause why reciprocal discipline should
not be imposed; and the statement of Disciplinary Counsel; and it appearing that
respondent failed to file either a response to this court’s order to show cause or his
D.C. Bar R. XI, §14 (g) affidavit, and it further appearing that this order was
entered on March 15, 2019, but was not published as required, it is

       ORDERED that Charles L. Tobias is hereby disbarred from the practice
of law in the District of Columbia nunc pro tunc to March 15, 2019. See In re
Sibley, 990 A.2d 483 (D.C. 2010); In re Fuller, 930 A.2d 194, 198 (D.C. 2007)
(rebuttable

      
         Judge Fisher was an Associate Judge of the court on March 15, 2019. His status
changed to Senior Judge on August 23, 2020.
presumption of identical reciprocal discipline applies to all cases in which the
respondent does not participate). It is

      FURTHER ORDERED that for purposes of reinstatement the period of
respondent’s disbarment will not begin to run until such time as he files a D.C. Bar
R. XI, § 14 (g) affidavit.

                                      PER CURIAM